POWELL, P. J.
Priscilla Pierce was charged in the county court of Kay county with the unlawful possession of intoxicating liquor, with the intent to sell the same. The jury found her guilty and fixed the penalty at a fine of $200, and 30 days’ imprisonment in the county jail.
Counsel for the accused have long been in default for a brief, and no one appeared to represent the defendant when the ease was set down for oral argument.
We have carefully examined the record. The evidence by the officers is overwhelming that the liquor found in the accused’s bedroom belonged to her by her own admissions. This appears to have been her first offense. The accused testified and denied owning the liquor. There was some evidence that the husband had left the accused and her three minor children, though there was no divorce.
We have decided that justice would best be served by reason of the evidence as a whole, by reducing the fine from $200 to $100, and the verdict and judgment as thus reduced to a fine of $100 and 30 days’ imprisonment in the county jail is affirmed.
JONES and BRETT, JJ., concur.